     Case 2:19-cv-02077-JCM-EJY Document 23
                                         20 Filed 04/20/20
                                                  04/09/20 Page 1 of 2



 1   Randall K. Edwards PLLC
     Randall K. Edwards
 2   Nevada Bar No. 203
     188 North 100 West
 3   Bountiful, Utah 84010
     801-328-0300 (office)
 4   801-328-4822 (fax)
     randall@randallkedwards.com
 5   Attorney for Defendant Scotia
     International of Nevada, Inc.
 6

 7
                           IN THE UNITED STATES DISTRICT COURT,
 8                        DISTRICT OF NEVADA, SOUTHERN DIVISION
 9                                                     STIPULATION AND ORDER
     HYBRID INTERNATIONAL, LLC, a Texas                REGARDING EXTENSIONS OF TIME
10   limited liability company,                        TO FILE OPPOSITIONS TO, AND
11                                                     REPLY IN SUPPORT OF, MOTIONS
            Plaintiff,                                 FILED BY PLAINTIFF HYBRID
12                                                     INTERNATIONAL, LLC, AND THIRD-
                                                       PARTY DEFENDANT JOHNATHAN
13                                                     SCHULTZ
                                                       (SECOND REQUEST)
14
                                                       Case No. 2:19-CV-02077-JCM-EJY
15   v.
16                                                     Judge:              JAMES C. MAHAN
     SCOTIA INTERNATIONAL OF NEVADA,
17   INC, a Utah corporation; DOES I THROUGH
     X; and ROE business entities I through X,         Magistrate Judge:   ELAYNA J YOUCHAH
18   inclusive,
19         Defendants.
     ____________________
20
     And related counterclaim and Third-Party
21   Complaint
22

23          Plaintiff and Counterdefendant Hybrid International, LLC, Third-Party Defendant
24   Johnathan Schultz, and Defendant Scotia International of Nevada, Inc., by and through their
25   respective undersigned counsel, hereby make this second stipulation regarding the filing of the
26   following documents, as follows:
27          Defendant Scotia International of Nevada, Inc. (SION) may have until April 24, 2020, to
28
     Case 2:19-cv-02077-JCM-EJY Document 23
                                         20 Filed 04/20/20
                                                  04/09/20 Page 2 of 2



 1   file its opposition to the following filings:
 2               Document 12: Hybrid International, LLC’s and Johnathan Schultz’s Motion to
 3                   Dismiss Pursuant to FRCP 12(b)(6);
 4               Document 13: Hybrid International, LLC’s and Johnathan Schultz’s Motion to Strike
 5                   Pursuant to FRCP 12(f); and
 6               Document 14: Hybrid International, LLC’s and Johnathan Schultz’s Motion for a
 7                   More Definite Statement Pursuant to FRCP 12(e).
 8           Plaintiff and Counterdefendant Hybrid International and Third-Party Defendant Johnathan
 9   Schultz shall have until May 8, 2020 to file their respective Replies in Support of the above-
10   referenced motions.
11           This is the second stipulation and request for extension of time, and is occasioned by the
12   illness of counsel for SION.
13           DATED this 9th day of April, 2020.
14                                                   RANDALL K. EDWARDS
15
                                                     /s/ Randall K. Edwards
16                                                   Counsel for Scotia International of Nevada, Inc.
17                                                   SCOTT A. MARQUIS
18
                                                     /s/ Scott A. Marquis
19                                                   Counsel for Hybrid International, LLC, and
                                                     Johnathan Schultz
20
     IT IS SO ORDERED.April 20, 2020.
21

22                                                   ____________________________
                                                     James C. Mahan
23                                                   U.S. District Court Judge
24

25

26
27

28                                                    -2-
